Order entered September 28, 2016




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-15-01084-CV

                  GLENN M. IHDE AND C. ALICE IHDE, Appellants

                                           V.

FIRST HORIZON HOME LOANS, a division of First Tennessee Bank, N.A., successor in
 interest by merger to First Horizon Home Loan Corporation, BANK OF NEW YORK
  MELLON f/k/a Bank of New York, NATIONSTAR MORTGAGE, LLC, METLIFE
      HOME LOANS, LLC, successor by merger to MetLife Bank, N.A., Appellees

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-02840-2013

                                        ORDER
                        Before Justices Lang, Myers, and Schenck

      We DENY appellants’ September 27, 2016 Petition for Writ of Injunction.


                                                  /s/   DOUGLAS S. LANG
                                                        PRESIDING JUSTICE